DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feuer (US 9,551,152).
Regarding claim 1, Feuer discloses a method of forming a roof, comprising: 
applying an underlayment 204, 206 along a roofing substrate 202 of the roof (Fig 2A); wherein the roof comprises a sloped roof, with the roofing substrate 202 oriented at selected pitch, and 
applying a liquid applied roofing material 208 along the underlayment, (Fig 2A), (Col 2, Lines 52-67, Col 3, Lines 1-8),
wherein the underlayment 204, 206 comprises a material adapted to adhere to or at least partially absorb the liquid applied roofing material 208 (Fig 2A); and curing the liquid applied roofing material, wherein a plurality of aesthetic visual features is defined along the sloped roof upon the curing of the liquid applied roofing material (Fig 2A).
Regarding claim 8, Feuer discloses a method of forming a sloped roof, comprising:
obtaining an underlayment 204, 206 (Fig 2A); 
positioning the underlayment along a roofing substrate 202 of the sloped roof in a configuration adapted to provide aesthetic visual features visible along roof; 
coating the underlayment with a liquid applied roofing material 208; and curing the liquid applied roofing material, wherein the aesthetic visual features are visible through the cured liquid applied roofing material (Fig 2A), (Col 2, Lines 52-67, Col 3, Lines 1-8).

Claim(s) 1 and 8 as an alternative are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prygon (US 2018/0245348).
Regarding claim 1, Prygon discloses a method of forming a roof, comprising: 
applying an underlayment 222 along a roofing substrate 202 of the roof (Fig 7, 8); wherein the roof comprises a sloped roof, with the roofing substrate 202 oriented at selected pitch, and 
applying a liquid applied roofing material 232, 242 along the underlayment 222, (Fig 8), (Par 0075-0077),
wherein the underlayment 222 comprises a material adapted to adhere to or at least partially absorb the liquid applied roofing material 232, 242 (Fig 8); and curing the liquid applied roofing material, wherein a plurality of aesthetic visual features is defined along the sloped roof upon the curing of the liquid applied roofing material (Fig 7).
Regarding claim 8, Prygon discloses a method of forming a sloped roof, comprising:
obtaining an underlayment 222 (Fig 7, 8); 
positioning the underlayment along a roofing substrate 202 of the sloped roof in a configuration adapted to provide aesthetic visual features visible along roof; 
coating the underlayment with a liquid applied roofing material 232, 242 Fig 8), (Par 0075-0077);
and curing the liquid applied roofing material, wherein the aesthetic visual features are visible through the cured liquid applied roofing material (Fig 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 9,551,152).
Regarding claim 2, Feuer discloses the liquid applied roofing material 208 comprises a liquid sealant, and the underlayment 204, 206 comprises a layered construction, defining a least a portion of the plurality of aesthetic visual features, (Fig 2A) and wherein upon the curing of the liquid applied roofing material, the layered construction, defines at least a portion of the plurality of aesthetic visual features (Fig 1, 2A, 5A). Feuer does not disclose the liquid sealant is translucent. However, it would have been an obvious engineering design to have the liquid sealant translucent in order to provide protection to the underlayment while allowing the color of the underlayment to be visible.
As modified, at least a portion of the plurality of aesthetic visual features would be visible through the liquid applied roofing material.
Regarding claims 6, 7, 13, Feuer discloses the applied roofing material 208 as discussed in claims 1 and 8, but does not disclose mixing the liquid applied roofing material with at least one additional liquid applied roofing material having a different color, hue or tint; a plurality of fillers, pigments, particles, granules, colors, or combinations thereof and coating the underlayment therewith. However, Feuer discloses in Figure 3 an applied liquid roofing material 322 and an additional liquid applied roofing material 324 having different color and coating the underlayment therewith (Col 5 Lines 23-36). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feuer to have an additional liquid applied roofing material as taught by Feuer in Fig 3, in order to provide heat absorption properties and an ornamental appearance.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

9.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 9,551,152) in view of Prygon (US 2018/0245348). Prygon discloses as discussed in claims 1 and 8, Prygon further discloses the applying the underlayment along the roofing substrate comprises positioning a plurality of fabric strips 224 along the roofing substrate in an overlapping alignment adapted to create at least a portion of the plurality of aesthetic visual features (Fig 7, 8, 9B, 9C), but does not specifically discloses an appearance of darker or lighter regions below the liquid applied roofing material. However, it would have been an obvious design choice to have an appearance of darker or lighter regions below the liquid applied roofing material according to the desired aesthetic appearance of the roof.

10.	Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 9,551,152) in view of Evans (US 4,217,742). Feuer discloses as discussed in claims 1 and 8, Feuer further discloses the liquid applied roofing material comprises a clear liquid sealant (Fig 1, 5A), but does not disclose applying the underlayment along the roofing substrate comprises positioning a sheet of fabric folded to define a series of overlapping regions along the roofing substrate to form at least a portion of the plurality of aesthetic visual features; wherein applying the underlayment along the roofing substrate comprises positioning a sheet folded to define peaks and valleys, and wherein upon the curing of the liquid applied roofing material, the peaks and valleys defining aesthetic visual features having an appearance of a corrugated or standing seam roof. However, Evans discloses a method of forming a roof that includes the step of applying the underlayment along the roofing substrate comprising positioning a sheet of flexible material 50 folded to define a series of overlapping regions 60 along the roofing substrate defining peaks and valleys to form at least a portion of the plurality of aesthetic visual features (Fig 1, 4). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the underlayment of Feuer for the flexible underlayment of Evans, using known methods with no change in their respective functions in order to provide an inherent shading capacity for the roof. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Feuer modified by Evans does not disclose the sheet of flexible material being a fabric. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a sheet of fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the specific environments and operative requirements.
	As modified, the peaks and valleys would define aesthetic visual features having an appearance of a corrugated or standing seam roof.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 9,551,152) in view of Barrego (US 9,982,437). Feuer discloses as discussed in claim 8, but does not disclose the underlayment comprises an image, pattern, color, design, or combinations thereof printed onto the underlayment. However, Barrego discloses a method of forming a roof having an underlayment 10 comprising a pattern printed onto the underlayment (Fig 1), (Col 5, Lines 8-10). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the underlayment of Feuer for the underlayment of Barrego, using known methods with no change in their respective functions in order to provide an ornamental appearance to the roof. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 9,551,152) in view of West (US 7,882,670). Feuer discloses as discussed in claim 8, but does not disclose the step of positioning the underlayment along the roofing substrate comprises applying the underlayment over the roofing substrate with at least a portion of the underlayment overlapping a roof mounted structure positioned along the roofing substrate; and wherein coating the underlayment further comprises coating at least a portion of the roof mounted structure with the liquid applied roofing material. However, West discloses a method of positioning underlayment 106, 114 along the roofing substrate 107 comprises applying the underlayment over the roofing substrate with at least a portion of the underlayment overlapping a roof mounted structure 100 positioned along the roofing substrate (Fig 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feuer to have at least a portion of the underlayment overlapping a roof mounted structure as taught by west, in order to have properly sealed a roof mounted structure on a roof.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the step of coating the underlayment would comprise coating at least a portion of the roof mounted structure with the liquid applied roofing material.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/07/2022